Citation Nr: 1105771	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  09-48 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas



THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from September 1965 to June 
1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.


FINDING OF FACT

In October 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran's 
representative that the Veteran was satisfied with the disability 
rating assigned to his posttraumatic stress disorder (PTSD).  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all 
issues involved in the appeal at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be 
made by the appellant or by his authorized representative.  Id.  

In June 2009, the RO issued a rating decision, which granted 
service connection for PTSD and assigned thereto a 30 percent 
disability evaluation effective from December 31, 2008.  The 
Veteran subsequently appealed this decision seeking a higher 
initial rating.  In April 2010, the RO issued a rating decision, 
which granted an increased evaluation of 50 percent for the 
Veteran's service-connected PTSD effective from February 26, 
2010.  In an October 2010 statement from the Veteran's 
representative, it was noted that the Veteran was "happy" with 
the disability rating assigned to his PTSD.  Attached to this 
statement was an October 2010 statement from the Veteran 
indicating that he was "satisfied" with the disability rating 
assigned to PTSD.  

As the Veteran is no longer in disagreement with the disability 
evaluation assigned to his service-connected PTSD, there remains 
no allegations of errors of fact or law for appellate 
consideration.   See AB v. Brown, 6 Vet. App. 35 (1993); Hamilton 
v. Brown, 4 Vet. App. 528, 544 (1993) (en banc), (Board is 
without the authority to proceed on an issue if the appellant 
indicates that consideration of that issue should cease), aff'd 
on other grounds, 39 F.3d 1574 (Fed. Cir. 1994).  Accordingly, 
the Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.


____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


